      Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 1 of 15




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

 SERGIO           DIAZ,  RUDY                        §
 FALCON,         and TERRENCE                        §
 SPRIGGS                                             §
                                                     §      CIVIL ACTION NO. 4:20-cv-3494
         Plaintiffs,                                 §
                                                     §
 v.                                                  §      JURY TRIAL DEMANDED
                                                     §
 SHELL CHEMICAL LP,                                  §
     Defendants.                                     §
                                                     §

                                   ORIGINAL COMPLAINT

        Plaintiffs SERGIO DIAZ, RUDY FALCON, and TERRENCE SPRIGGS (collectively

‘Plaintiffs”), by and through their attorneys, ELLWANGER LAW LLLP, brings this action for

damages and other legal and equitable relief from Defendant, SHELL CHEMICAL LP (“Shell”),

for violations of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of

1991 (“Title VII”), 42 U.S.C. §§ 2000e et seq.; the Civil Rights Act of 1866, as amended, 42

U.S.C. §§ 1981 et seq. (“§ 1981”), the Texas Employment Discrimination Act, as amended, Tex.

Lab. Code §§ 21.001 et seq. (“TLC”), and any other cause(s) of action that can be inferred from

the facts set forth herein.

                                        INTRODUCTION

        1.      Plaintiffs have all been long-standing and well-performing employees at Shell who

have nevertheless been subjected to systematic racial discrimination that has degraded each of

them and shut them off from career advancement because of their race. Shell has maintained a

racially stratified workforce through the racially disparate use of disciplinary actions and shutting

minority candidates out from promotional opportunities. Further, Shell management allowed

supervisors to use openly racially discriminatory language, such as referring to Black employees

                                                                           ORIGINAL COMPLAINT
                                                 1
      Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 2 of 15




as “monkeys,” to continue unabated and maintain a hostile work environment of severe or

pervasive harassment. Whenever any of the Plaintiffs reported the discrimination and harassment

they experienced, nothing was done to remedy the problems and they each faced retaliation

through further disciplinary actions and denials of promotional opportunities. Shell’s acts of

discrimination are in violation of Title VII of the Civil Rights Act of 1964, § 1981 of the Civil

Rights Act of 1866, and the Texas Employment Discrimination Act, as well as any other cause(s)

of action that can be inferred from the facts set forth herein.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this

Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; 42 U.S.C. §§ 2000e et seq., as amended, and (iii) 42 U.S.C. §§ 1981 et seq., as amended.

       3.      The Court’s supplemental jurisdiction is invoked by 28 U.S.C. § 1367(a), which

confers supplemental jurisdiction over all non-federal claims arising from a common nucleus of

operative facts such that they form part of the same case or controversy under Article III of the

United States Constitution.

       4.      Venue is proper in this Court in as much as the unlawful employment practices

occurred in this judicial district. Venue is also proper in this Court pursuant to 28 U.S.C. §

1391(b)(1) and (c), in that Shell maintains offices, conducts business and resides in this district.

                                             PARTIES




                                                                            ORIGINAL COMPLAINT
                                                  2
      Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 3 of 15




        5.      Plaintiffs are persons who have been aggrieved by Defendant’s actions. They are

and have been, at all relevant times, citizens of the United States of America and are residents of

Harris County, Texas.

        6.      At all relevant times, Plaintiffs were Defendant’s employees and therefore covered

by Title VII, § 1981, and the TLC.

        7.      Shell Chemical LP is a corporation with a registered office at 1999 Bryan Street,

Suite 900, Dallas, Texas 75210. Shell Chemical LP is a subsidiary of Shell Oil Company. Upon

information and belief, Shell Oil Company has at least 82,000 employees.

        8.      Shell transacted business in Texas by, among other things, employing persons at

facilities located within Texas and within this judicial district.

              EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES

        9.      Plaintiffs, who have herein alleged claims pursuant to Title VII, have timely filed a

complaint of discrimination with the Equal Employment Opportunity Commission (“EEOC”).

        10.     Plaintiffs have requested and received their Notice of Right to Sue letter from the

EEOC prior to the filing of this Complaint. On or around July 20, 2020, Plaintiffs Diaz and Falcon

received their Notice of Right to Sue letters. On or around October 8, 2020, Plaintiff Spriggs

received his Notice of Right to Sue letter.

                                      STATEMENT OF FACTS

                             FACTS COMMON TO ALL PLAINTIFFS

        11.     Plaintiffs were all racial minorities that worked at Shell and experienced extensive

discrimination, harassment, and retaliation during their time at Shell.

        12.     All Plaintiffs were systematically excluded from promotional opportunities and

denied career advancement within Shell that were provided to White employees.


                                                                            ORIGINAL COMPLAINT
                                                   3
     Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 4 of 15




       13.     All Plaintiffs were subjected to racially disparate disciplinary system where racial

minorities were disciplined far more often for much less serious violations than White employees.

These disciplinary actions were then used to justify further denials of career advancement.

       14.     All Plaintiffs were supervised by Shawn Watts (“Mr. Watts”). Upon information

and belief, Mr. Watts regularly used racially discriminatory and harassing language. For example,

Mr. Watts referred to racial minority employees, including African-Americans, as “monkeys.” Mr.

Watts has additionally repeatedly denied training and advancement opportunities to Plaintiffs that

have been given to less qualified White employees.

                            FACTS SPECIFIC TO SERGIO DIAZ

       15.     Plaintiff Diaz is a Hispanic man that has been employed as a Chemical Process

Operator at the Shell Deer Park Refinery from July 2011 until the present.

       16.     Throughout his employment with Shell, Plaintiff Diaz has been subjected to racial

discrimination and a hostile work environment in the form of discriminatory treatment from his

supervisors and co-workers. He has also been subjected to retaliation for complaints made about

this harassment.

       17.     As a Chemical Operator, Plaintiff Diaz has worked in an environment where White

employees are constantly treated better and given more opportunities than racial minorities.

Among all Chemical Operators, about half were White and about half were minorities. At the

management level above Operators, more than 80% of the managers are White.

       18.     Plaintiff Diaz’s supervisor, Mr. Watts, has been central in driving the

discrimination and hostile work environment in Plaintiff Diaz’s department. Mr. Watts has

repeatedly denied training and advancement opportunities to Plaintiff Diaz and other minority




                                                                          ORIGINAL COMPLAINT
                                                4
      Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 5 of 15




employees that have been given to less qualified White employees. Mr. Watts routinely speaks

disparagingly to minority employees.

       19.     For example, Mr. Watts referred to minority employees, including African-

American employees, as “monkeys” and frequently degraded and harassed them. Other coworkers

frequently call Mr. Diaz and other minority employees “stupid” and “piece[s] of shit.”

       20.     Plaintiff Diaz made multiple complaints to the refinery’s human resources

department and to Shell’s corporate human resources department. Only one complaint was

answered in any way. Plaintiff Diaz was told his complaint was deleted and that human resources

is the improper venue for his complaints.

       21.     Plaintiff Diaz was subjected to retaliation for these complaints.

       22.     For example, Plaintiff Diaz has been subjected to unwarranted and false complaints

in his employee file in retaliation for his complaints about discrimination and harassment he

experienced and witnessed.

       23.     Further, Plaintiff Diaz continued to be excluded from promotional opportunities in

retaliation for his complaints to human resources.

       24.     In or around April 2019, Plaintiff Diaz began suffering from severe anxiety and

depression as a result of constant discrimination, harassment and retaliation.

       25.     Throughout his time at Shell, Plaintiff Diaz has applied for at least four promotions

or additional trainings. He has been denied every promotion. Upon information and belief, those

promotions and additional trainings were given to less experienced White employees.

       26.     Throughout his time at Shell, Plaintiff Diaz and other minority employees were

frequently reprimanded with write ups for minor infractions while White employees went

unpunished for more serious infractions.


                                                                           ORIGINAL COMPLAINT
                                                 5
     Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 6 of 15




       27.    Disciplinary actions are disproportionately enforced against minority employees,

like Plaintiff Diaz, as compared to White employees. Minority employees received write-ups and

are placed on probation more frequently, especially for minor infractions. These disciplinary

records are then relied upon to exclude minority candidates from promotional opportunities and

career advancement at Shell.

                          FACTS SPECIFIC TO RUDY FALCON

       28.    Plaintiff Falcon is a Hispanic man that has been an employee at Shell from July

2011 until the present. Plaintiff Falcon has been employed as a Chemical Operator at the Shell

Deer Park

       29.    Throughout his employment, Plaintiff Falcon was subjected to racial discrimination

and a hostile work environment in the form of discriminatory treatment from his supervisors and

co-workers.

       30.    In or around January 2018, Plaintiff Falcon was involved in an accident on site

while driving a company golf cart. Plaintiff Falcon was not injured, and the company cart was not

damaged. Mr. Falcon was subjected to an investigation and eventually put on probation for nine

months.

       31.    Only a few months later, a White Shell employee was involved in a similar

accident, but which resulted in damage to the company vehicle. Upon information and belief, no

investigation or punishment was handed down to the White employee.

       32.    Plaintiff Falcon was also supervised by Mr. Watts. Mr. Watts repeatedly denied

training and advancement opportunities to Mr. Falcon and other minority employees.

       33.    Throughout his time at Shell, Plaintiff Falcon applied for at least ten (10)

promotions or additional trainings. He was denied every time. Upon information and belief, the


                                                                        ORIGINAL COMPLAINT
                                               6
      Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 7 of 15




promotions and additional trainings Plaintiff Falcon sought were given to less experienced White

employees.

       34.     In or around August 2018, Plaintiff Falcon used his Union representative to request

a transfer out of this department at Shell. This lateral move to escape the discrimination and

harassment he faced was granted.

                        FACTS SPECIFIC TO TERRENCE SPRIGGS

       35.     Plaintiff Spriggs is a Black man who was employed as an Operator at Shell from in

or around March 2007 until his discriminatory discharge on or around June 21, 2019.

       36.     Beginning in or around February 2018, Plaintiff Spriggs was subjected to racial

discrimination, harassment, and retaliation – particularly in the form of differential discipline from

Shell supervisors.

       37.     Mr. Spriggs’ supervisor was also Mr. Watts. Mr. Watts was repeatedly involved in

differential discipline received by Plaintiff Spriggs and often talked to Plaintiff Spriggs in

abusively disparaging ways.

       38.     For example, in or around February of 2018, Mr. Watts pulled Mr. Spriggs aside to

speak about a drawing Mr. Spriggs had done of a compressor. Mr. Watts used speech laced with

profanity and spoke to Mr. Spriggs so aggressively that Mr. Spriggs was intimidated and

experienced anxiety in settings where he knew he would have to speak with Mr. Watts.

       39.     In or around April 2018, Mr. Spriggs called Shell to adjust his work schedule

because he was taking medication for back pain and was unable to come in that morning. Mr.

Spriggs was told it was too late to adjust his schedule, so he asked to use one of his sick days. Later

that day, when Mr. Spriggs was feeling better, he attended a golf tournament sponsored by Shell.

Mr. Watts gave Mr. Spriggs an 18-month probation for purportedly calling off work to attend the


                                                                             ORIGINAL COMPLAINT
                                                  7
      Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 8 of 15




tournament. However, upon information and belief, a White employee who was friends with Mr.

Watts called off work that same month in order to attend a Shell-sponsored bike ride and did not

receive any discipline.

       40.     In or around May 2018, Plaintiff Spriggs was drafted to work an extra day in

addition to his regular schedule, but this conflicted with his daughter’s graduation. Plaintiff Spriggs

requested that he use a sick day for this event. Mr. Watts later met with Plaintiff Spriggs and used

profanity, condescending language, and disrespectful gestures to chastise Plaintiff Spriggs for

calling off work. Plaintiff Spriggs explained to Mr. Watts that Shell’s policy is that you cannot be

disciplined for calling off on overtime, but Mr. Watts still gave him a formal disciplinary

counseling.

       41.     In or around July 2018, Plaintiff Spriggs and other employees were required to do

a qualification refresher test. Ordinarily, after completing the test, employees would sit down with

the relevant specialist and discuss their answers. Plaintiff Spriggs completed this process but was

then pulled aside by a White process specialist who required him to perform additional tasks. The

process specialist was dissatisfied with Plaintiff Spriggs performance on these additional tasks,

and disqualified Plaintiff Spriggs from working on that particular job, which had a negative impact

on Mr. Spriggs’ pay. In contrast, a White employee named Robert Choate (“Mr. Choate”) told

Plaintiff Spriggs that Mr. Choate knew very little of the tested information, did not even attempt

the test, and expressed his lack of knowledge to the process specialist, but was allowed to remain

qualified on the job.

       42.     Plaintiff Spriggs has also heard racial jokes made in his workplace at Shell. For

example, Craig Hensley, a White employee, once directed a Hispanic employee to go look for

something “like you look for the taco truck.”


                                                                             ORIGINAL COMPLAINT
                                                  8
      Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 9 of 15




       43.     Plaintiff Spriggs has repeatedly called the Shell helpline that employees are

supposed to call in order to make complaints about discriminatory treatment. After he called the

helpline twice, Plaintiff Spriggs had a meeting with a Human Resources representative. The

representative asked why he had called the hotline and Plaintiff Spriggs stated that he would like

to provide the details in writing. The representative said that was fine. Plaintiff Spriggs emailed

the representative twice and left voicemails for the representative, but did not receive any response.

He then contacted his direct Human Resources representative who told him that he needed to go

through the direct chain of command and not the Shell helpline.

       44.     On or around June 21, 2019, Plaintiff Spriggs was terminated for being late to work.

The workday formally began at 5:30 a.m., and Plaintiff Spriggs arrived at 6:10 a.m. However, it

was common practice for employees to arrive later than 5:30 a.m., so long as they arrived in time

for the daily 6:30 a.m. meeting. Employees were just expected to make up their time at the end of

the workday. Upon information and belief, White employees often arrived late and were not

terminated.

         AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
  (Disparate Treatment Discrimination (Intentional Discrimination) on Account of Race)

       45.     Plaintiffs are members of a protected class and repeat and re-allege the allegations

contained in the paragraphs above, as if fully set forth herein.

       46.     The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as Shell have engaged in the practice of discrimination with

respect to the terms and conditions of Plaintiffs’ employment.

       47.     Due to Plaintiffs’ race, Shell subjected Plaintiffs to discrimination and

discriminatory denial of promotional opportunities for which they were qualified.


                                                                            ORIGINAL COMPLAINT
                                                  9
     Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 10 of 15




       48.     Plaintiffs’ requests for relief are set forth below.

        AS AND FOR A SECOND CAUSE OF ACTION FOR A VIOLATION OF
       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                                 (Hostile Work Environment)

       49.     Plaintiffs are members of a protected class and repeat and re-allege the allegations

contained in the paragraphs above, as if fully set forth herein.

       50.     The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq., as Shell have engaged in racial harassment and has created,

maintained, and condoned a hostile work environment towards Plaintiffs.

       51.     Plaintiffs’ requests for relief are set forth below.

          AS AND FOR A THIRD CAUSE OF ACTION FOR A VIOLATION OF
       Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq.
                                          (Retaliation)

       52.     Plaintiffs are members of a protected class and repeat and re-allege the allegations

contained in the paragraphs above, as if fully set forth herein.

       53.     Plaintiffs lodged complaints with Shell regarding the discrimination and hostile

work environment to which they were subjected, and as such, engaged in protected activity under

Title VII.

       54.     Shell retaliated against Plaintiffs by, among other things, taking unwarranted

disciplinary action against them, denying promotional opportunities, and refusal to address

complaints regarding discrimination.

       55.     In the case of Plaintiff Spriggs, Plaintiff Spriggs was retaliated against through a

retaliatory, pretextual discharge.

       56.     The conduct alleged herein violates Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e et seq.


                                                                          ORIGINAL COMPLAINT
                                                  10
     Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 11 of 15




       57.     Plaintiffs requests for relief are set forth below.

       AS AND FOR A FOURTH CAUSE OF ACTION FOR A VIOLATION OF
     Section 1981 of the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981 et seq.
  (Disparate Treatment Discrimination (Intentional Discrimination) on Account of Race)

       58.     Plaintiffs are members of a protected class and repeat and re-allege the allegations

contained in the paragraphs above, as if fully set forth herein.

       59.     The conduct alleged herein violates Section 1981 of the Civil Rights Act of 1866,

as amended, 42 U.S.C. § 1981 et seq., as Shell have engaged in the practice of discrimination with

respect to the terms and conditions of Plaintiffs’ employment.

       60.     Due to Plaintiffs’ race, Shell subjected Plaintiffs to discrimination and

discriminatory denial of promotional opportunities for which they were qualified.

       61.     Plaintiffs’ requests for relief are set forth below.

          AS AND FOR A FIFTH CAUSE OF ACTION FOR A VIOLATION OF
      Section 1981 of the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981 et seq.
                                 (Hostile Work Environment)

       62.     Plaintiffs are members of a protected class and repeat and re-allege the allegations

contained in the paragraphs above, as if fully set forth herein.

       63.     The conduct alleged herein violates Section 1981 of the Civil Rights Act of 1866,

as amended, 42 U.S.C. § 1981 et seq., as Shell have engaged in racial harassment and has created,

maintained, and condoned a hostile work environment towards Plaintiffs.

       64.     Plaintiffs’ requests for relief are set forth below.

          AS AND FOR A SIXTH CAUSE OF ACTION FOR A VIOLATION OF
      Section 1981 of the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981 et seq.
                                        (Retaliation)

       65.     Plaintiffs are members of a protected class and repeat and re-allege the allegations

contained in the paragraphs above, as if fully set forth herein.


                                                                          ORIGINAL COMPLAINT
                                                  11
     Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 12 of 15




       66.      Plaintiffs lodged complaints with Shell regarding the discrimination and hostile

work environment to which they were subjected, and as such, engaged in protected activity under

Section 1981.

       67.      Shell retaliated against Plaintiffs by, among other things, taking unwarranted

disciplinary action against them, denying promotional opportunities, and refusal to address

complaints regarding discrimination.

       68.      In the case of Plaintiff Spriggs, Plaintiff Spriggs was retaliated against through a

retaliatory, pretextual discharge.

       69.      The conduct alleged herein violates Section 1981 of the Civil Rights Act of 1866,

as amended, 42 U.S.C. § 1981 et seq.

       70.      Plaintiffs requests for relief are set forth below.

       AS AND FOR A SEVENTH CAUSE OF ACTION FOR A VIOLATION OF
 The Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
  (Disparate Treatment Discrimination (Intentional Discrimination) on Account of Race)

       71.      Plaintiffs are members of a protected class and repeat and re-allege the allegations

contained in the paragraphs above, as if fully set forth herein.

       72.      The conduct alleged herein violates the Texas Employment Discrimination Act, as

amended, Tex. Lab. Code §§ 21.001 et seq., as Shell have engaged in the practice of discrimination

with respect to the terms and conditions of Plaintiffs’ employment.

       73.      Due to Plaintiffs’ race, Shell subjected Plaintiffs to discrimination and

discriminatory denial of promotional opportunities for which they were qualified.

       74.      Plaintiffs’ requests for relief are set forth below.

      AS AND FOR AN EIGHTH CAUSE OF ACTION FOR A VIOLATION OF
 The Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
                            (Hostile Work Environment)


                                                                           ORIGINAL COMPLAINT
                                                   12
     Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 13 of 15




       75.     Plaintiffs are members of a protected class and repeat and re-allege the allegations

contained in the paragraphs above, as if fully set forth herein.

       76.     The conduct alleged herein violates the Texas Employment Discrimination Act, as

amended, Tex. Lab. Code §§ 21.001 et seq., as Shell have engaged in racial harassment and has

created, maintained, and condoned a hostile work environment towards Plaintiffs.

       77.     Plaintiffs’ requests for relief are set forth below.

        AS AND FOR A NINTH CAUSE OF ACTION FOR A VIOLATION OF
 The Texas Employment Discrimination Act, as amended, Tex. Lab. Code §§ 21.001 et seq.
                                   (Retaliation)

       78.     Plaintiffs are members of a protected class and repeat and re-allege the allegations

contained in the paragraphs above, as if fully set forth herein.

       79.     Plaintiffs lodged complaints with Shell regarding the discrimination and hostile

work environment to which they were subjected, and as such, engaged in protected activity under

the TLC.

       80.     Shell retaliated against Plaintiffs by, among other things, taking unwarranted

disciplinary action against them, denying promotional opportunities, and refusal to address

complaints regarding discrimination.

       81.     In the case of Plaintiff Spriggs, Plaintiff Spriggs was retaliated against through a

retaliatory, pretextual discharge.

       82.     The conduct alleged herein violates the Texas Employment Discrimination Act, as

amended, Tex. Lab. Code §§ 21.001 et seq.

       83.     Plaintiffs’ requests for relief are set forth below.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request judgment against Shell as follows:


                                                                          ORIGINAL COMPLAINT
                                                  13
     Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 14 of 15




         A. A judgment declaring that the practices complained of herein are unlawful and in
            violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e
            et seq., Section 1981 of the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981
            et seq.,

         B. All damages which Plaintiffs have sustained as a result of Shell’s conduct, including
            back pay, front pay, benefits, general and specific damages for lost compensation, and
            job benefits she would have received but for Shell’s discriminatory practices, and for
            emotional distress, humiliation, embarrassment, and anguish;

         C. Exemplary and punitive damages in an amount commensurate with Shell’s ability and
            so as to deter future malicious, reckless, and/or intentional conduct;

         D. Awarding Plaintiffs the costs and disbursements incurred in connection with this
            action, including reasonable attorneys’ fees, expert witness fees and other costs;

         E. Pre-judgment and post-judgment interest, as provided by law;

         F. That the Court retain jurisdiction over Shell until such time as it is satisfied that they
            have remedied the practices complained of and are determined to be in full compliance
            with the law; and

         G. Granting Plaintiffs other and further relief as this Court finds necessary and proper.

Plaintiffs also seek injunctive relief, including, but not limited to:

         H. Training on the subject of employment discrimination for all of Shell’s employees;

         I. Diversity training for all managers conducted by reputable outside vendors;

         J. Supervisory discipline up to and including termination for any supervisor who engages
            in unlawful discrimination;

         K. Active monitoring of the work areas to ensure compliance with discrimination
            policies;

         L. Monitoring by the Court or a federal agency to ensure that Shell comply with all
            injunctive relief; and

        Plaintiffs further demand that they be awarded such other and further legal and equitable

relief as may be found appropriate and as the Court may deem just or equitable.




                                                                            ORIGINAL COMPLAINT
                                                  14
    Case 4:20-cv-03494 Document 1 Filed on 10/12/20 in TXSD Page 15 of 15




Dated: October 12, 2020
                                          Respectfully submitted,




                                          Jay D. Ellwanger
                                          Texas State Bar No. 24036522
                                          jellwanger@equalrights.law
                                          Ellwanger Law LLLP
                                          8310-1 N. Capital of Texas Hwy.
                                          Suite 190
                                          Austin, Texas 78731
                                          Telephone: (737) 808-2260
                                          Facsimile: (737) 808-2262




                                                              ORIGINAL COMPLAINT
                                     15
